DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims an incised prepreg as recited in claims 11-13.  The closest prior art Kishi et al., U.S. Patent Number 4,992,127, teaches a fiber reinforced thermoplastic molded article using notched [incised] prepreg containing continuous fiber.  Kishi also teaches that the prepreg includes a thermoplastic resin and unidirectionally oriented fibers wherein the prepreg include notch patterns that are set in both the parallel and orthogonal directions (see Figure 1 (b)).  Kishi fails to teach or suggest an incised prepreg having intersection incisions having substantially the same length W, when the smaller one of the angles between the direction of the reinforcement fiber orientation and the intersecting incision is θ, this θ is substantially the same, and when the intersecting incision is projected to a plane which is perpendicular to the direction of the reinforcement fiber orientation of the prepreg and the projected length is Ws, and the value obtained by dividing Ws by W is Wt, Wt is in excess of 0.03 and up to 0.75 as recited in claim 11. Additionally, Kishi fails to teach or suggest an incised prepreg including parallel incisions having substantially same length WL, the reinforcement fibers divided by the intersecting incisions have substantially same length L, when the smaller one of the angles between the direction of the reinforcement fiber orientation and the intersection incision is θ, this θ is substantially the same, and when the intersecting incision is projected to a plane which is perpendicular to the direction of the reinforcement fiber orientation of the prepreg and the projected length is Ws, the value obtained by dividing L by WL is Lr, and the value obtained by dividing WL by Ws is Wr, Lr is in excess of 1 and up to 300, and Wr is in excess of 0 and up to 100 as recited in claim 12.  Also, Kishi fails to teach or suggest an incised prepreg comprising a resin and unidirectionally oriented reinforcement fibers formed with parallel incisions which are substantially parallel to the direction of the reinforcement fiber orientation and intersecting incisions intersecting the reinforcement fibers, wherein the parallel incisions have substantially same length WL, the reinforcement fibers divided by the intersecting incisions have substantially same length L, when the smaller one of the angles between the direction of the reinforcement fiber orientation and the intersecting incision is θ, the number of the intersecting incisions in any 1 m2 area in the smaller one of the angles between the direction of the reinforcement fiber orientation and the intersecting incision is substantially the same angle θ is Ni, and number of the parallel incisions in any 1 m2 area in the incised prepreg is N2, and the length of the intersecting incision projected in the perpendicular direction in the plane the same as the direction of the reinforcement fiber orientation of the prepreg is Ws, (WL x sin θ x N2)/(Ws x Ni x L) is in excess of 0 mm and up to 10 mm as recited in claim 13.

	In summary, claims 11-22 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786